DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-29 of U.S. Patent No. 8,683,243. Although the claims at issue are not identical, they are not patentably distinct from each other because flowing observation is made:
Instant Application 
Patent NO. US 8,683,243
1. A multi-core computer system comprising: a first processor core of a first type; a second processor core of a second type different from the first type; and software to: access a user-supplied hint indicative of a user preference to execute program code on the first processor core, the user-supplied hint including a user-defined attribute of the program code; monitor performance of the program code on the first processor core; determine, based on the user-defined attribute of the program code, a predicted performance of the program code on the second processor core is better than the performance of the program code on the first processor core; and ignore the user preference by migrating the program code from the first processor core for execution on the second processor core.
8. A heterogeneous multi-core processing system comprising: an integrated circuit including: a first processing core of a first type adapted to execute a program code; a second processing core of a second type adapted to execute the program code, the first type being different than the second type; and a code distribution module adapted to monitor performance and collect statistics of the first processing core executing the program code; predict, during execution of the program code on the first processing core, the performance of executing the program code on the second processing core based at least in part on the monitored performance and collected statistics of the first processing core executing the program code; and when the predicted performance of executing the program code on the second processing core is better than the performance of the first processing core executing the program code, switch execution of the program code from the first processing core to the second processing core.
8. At least one computer readable storage medium comprising instructions which, when executed, cause one or more processors to at least: access a user-supplied hint indicative of a user preference to execute program code on a first processor core of a first type, the user-supplied hint including a user-defined attribute of the program code; monitor performance of the program code on the first processor core; determine, based on the user-defined attribute of the program code, a predicted performance of the program code on a second processor core is better than the performance of the program code on the first processor core, the second processor core of a second type different than the first type; and ignore the user preference by migrating the program code from the first processor core for execution on the second processor core.

13. A method of dynamically switching cores on a heterogeneous multi-core processing system comprising: executing program code on a first processing core of the heterogeneous multi-core processing system for a first number of cycles, the first processing core being of a first type; signaling power up of a second processing core of the heterogeneous multi-core processing system, the second processing core being of a second type, different than the first type; collecting a first performance metric of the first processing core executing the program code for a second number of cycles; when the first performance metric is better than a previously determined core performance metric, signaling power down of the second processing core prior to execution of the program code on the second processing core after the second processing core has powered up and continuing execution of the program code on the first processing core; and when the first performance metric is not better than the previously determined core performance metric, switching execution of the program code from the first processing core to the second processing core and collecting a second performance metric of the second processing core executing the program code for the second number of cycles.
15. An apparatus comprising: a first processor core of a first type; a second processor core of a second type different from the first type; instructions; and processor circuitry to execute the instructions to: access a user-supplied hint indicative of a user preference to execute program code on a first processor core of a first type, the user-supplied hint including a user-defined attribute of the program code; monitor performance of the program code on the first processor core; determine, based on the user-defined attribute of the program code, a predicted performance of the program code on a second processor core is better than the performance of the program code on the first processor core, the second processor core of a second type different than the first type; and ignore the user preference by migrating the program code from the first processor core for execution on the second processor core.
22. A heterogeneous multi-core processing system comprising: an integrated circuit including a first processing core of a first type adapted to execute a program code; a second processing core of a second type adapted to execute the program code, the first type being different than the second type; and a code distribution module adapted to cause execution of the program code on the first processing core for a first number of cycles, to signal power up of the second processing core, and to collect a first performance metric of the first processing core executing the program code for a second number of cycles; wherein when the first performance metric is better than a previously determined core performance metric, the code distribution module is adapted to signal power down of the second processing core prior to execution of the program code on the second processing core after the second processing core has powered up and continue execution of the program code on the first processing core; and wherein when the first performance metric is not better than the previously determined core performance metric, the code distribution module is adapted to switch execution of the program code from the first processing core to the second processing core and collect a second performance metric of the second processing core executing the program code for the second number of cycles.


As demonstrated, the independent claims 8, 13 and 22 of Patent 8,683,243 disclose all the features of the independent claims 1,8 and 15 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims of 8,683,243  to modify the claims to achieve the features of claims 1-20 of the instant application.
	This is an obviousness-type double patenting rejection.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,501,135. Although the claims at issue are not identical, they are not patentably distinct from each other because flowing observation is made:
Instant Application 
Patent NO. US 9,501,135
8. At least one computer readable storage medium comprising instructions which, when executed, cause one or more processors to at least: access a user-supplied hint indicative of a user preference to execute program code on a first processor core of a first type, the user-supplied hint including a user-defined attribute of the program code; monitor performance of the program code on the first processor core; determine, based on the user-defined attribute of the program code, a predicted performance of the program code on a second processor core is better than the performance of the program code on the first processor core, the second processor core of a second type different than the first type; and ignore the user preference by migrating the program code from the first processor core for execution on the second processor core.

1. One or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to execution, cause a processing system to: execute program code on a first processor core of the processing system, wherein the first processor core is of a first type; monitor performance and collect statistics of the first processor core executing the program code; predict, while the program code is executed by the first processor core, performance of executing the program code on a second processor core of the processing system based at least in part on the monitored performance and collected statistics of the first processor core executing the program code, wherein the second processor core is of a second type, different than the first type; and switch execution of the program code from the first processor core to the second processor core in response to a determination that the predicted performance of executing the program code on the second processor core is better than the performance of the first processor core executing the program code.


As demonstrated, the independent claim 1 of Patent 9,501,135 disclose all the features of the independent claim 8 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims of 9,501,135to modify the claims to achieve the features of claims 8-14 of the instant application.
	This is an obviousness-type double patenting rejection.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,437,319. Although the claims at issue are not identical, they are not patentably distinct from each other because flowing observation is made:
Instant Application 
Patent NO. US 10,437,319
1. A multi-core computer system comprising: a first processor core of a first type; a second processor core of a second type different from the first type; and software to: access a user-supplied hint indicative of a user preference to execute program code on the first processor core, the user-supplied hint including a user-defined attribute of the program code; monitor performance of the program code on the first processor core; determine, based on the user-defined attribute of the program code, a predicted performance of the program code on the second processor core is better than the performance of the program code on the first processor core; and ignore the user preference by migrating the program code from the first processor core for execution on the second processor core.
1. A multi-core processing system comprising: a system memory; a first processor core of a first type to execute program code; a second processor core of a second type different from the first type; and a code distribution module to (i) determine, while the first processor core executes the program code, one or more performance metrics of the first processor core and a performance of execution of the second processor core indicative of execution of the same program code by the second processor core, wherein to determine the performance of execution of the second processor core comprises to apply the one or more performance metrics of the first processor core as an input to a prediction function, and (ii) switch execution of the program code from the first processor core to the second processor core in response to a determination that the one or more performance metrics of the second processor core are better than the one or more performance metrics of the first processor core or continue execution of the program code with the first processor core in response to a determination that the one or more performance metrics of the second processor core are not better than the one or more performance metrics of the first processor core.


As demonstrated, the independent claim 1 of Patent 10,437,319disclose all the features of the independent claim 1 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims of 10,437,319to modify the claims to achieve the features of claims 1-7 of the instant application.
	This is an obviousness-type double patenting rejection.

Claim 1-7 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 and 17-20 of copending Application No. 16/508916 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:

Instant Application 
 Application No. 16/508916
1. A multi-core computer system comprising: a first processor core of a first type; a second processor core of a second type different from the first type; and software to: access a user-supplied hint indicative of a user preference to execute program code on the first processor core, the user-supplied hint including a user-defined attribute of the program code; monitor performance of the program code on the first processor core; determine, based on the user-defined attribute of the program code, a predicted performance of the program code on the second processor core is better than the performance of the program code on the first processor core; and ignore the user preference by migrating the program code from the first processor core for execution on the second processor core.
1. (Currently Amended) A multi-core computer system comprising: a first processor core of a first type to execute program code based on a user- supplied hint indicative of a preference of the first processor core of the multi-core computer system to execute the program code; a second processor core of a second type different from the first type; and circuitry to: monitor performance of the execution of the program code by the first processor core; determine, based on the performance of execution of the program code by the first processor core and a user-supplied attribute of the program code, whether a predicted performance of execution of the program code by the second processor core is better than the performance of execution of the program code by the first processor core; and ignore the user-supplied hint by migrating execution of the program code from the first processor core to the second processor core in response to a determination that the predicted performance of execution of the program code by the second processor core is better than the performance of execution of the program code by the first processor core.
8. At least one computer readable storage medium comprising instructions which, when executed, cause one or more processors to at least: access a user-supplied hint indicative of a user preference to execute program code on a first processor core of a first type, the user-supplied hint including a user-defined attribute of the program code; monitor performance of the program code on the first processor core; determine, based on the user-defined attribute of the program code, a predicted performance of the program code on a second processor core is better than the performance of the program code on the first processor core, the second processor core of a second type different than the first type; and ignore the user preference by migrating the program code from the first processor core for execution on the second processor core.

17. (Currently Amended) One or more non-transitory machine-readable storage media including a plurality of instructions stored thereon that, in response to execution by a multi-core computer system, cause the multi-core computer system to: execute program code on a first processor core of the multi-core computer system based on a user-supplied hint indicative of a preference of the first processor core to execute the program code, wherein the first processor core is of a first type different from a second type of a second processor core of the multi-core computer system; monitor performance of the execution of the program code on the first processor core; determine, based on the performance of execution of the program code on the first processor core and a user-supplied attribute of the program code, whether a predicted performance of execution of the program code on the second processor core is better than the performance of execution of the program code on the first processor core; and ignore the user-supplied hint by migrating execution of the program code from the first processor core to the second processor core in response to a determination that the predicted performance of execution of the program code on the second processor core is better than the performance of execution of the program code on the first processor core.


As demonstrated, the independent claims 1 and 17 and of Application No. 16/508916 disclose all the features of the independent claims 1 and 8 of the instant application with minor obvious variations. Thus, it would have been obvious to one of ordinary skill in the art having the claims of Application No. 16/508916 to modify the claims to achieve the features of claims 1-14 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

As per claims 8-14, they are rejected because the applicant has provided evidence that the applicant intends the term "computer-readable storage medium” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 0099).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sutardja et al. (Sutardja)(Pub No. US 2008/02633244) in view of Brent et al. (Brent)(Pub NO. US 2010/0131955)
Regarding Claim 1 Sutardja  teaches: A multi-core [Fig.3 and 4-10] computer system comprising: a first processor core of a first type; [Par. [00231]] a second processor core of a second type different from the first type;[ par. [00231]] and software to: monitor performance of the program code on the first processor core; [par. [0236]] determine, based on the user-defined attribute of the program code, a predicted performance of the program code on the second processor core is better than the performance of the program code on the first processor core; [[00239]-[0241] and [0243]-0244] various performance metrics]  and ignore the user preference by migrating the program code from the first processor core for execution on the second processor core. [par. [0017] and [0025]] 
Sutardja does not teach access a user-supplied hint indicative of a user preference to execute program code on the first processor core, the user-supplied hint including a user-defined attribute of the program code;
However, Brent teaches a multi-core processor system for executing program code, wherein said program code may be assigned to be executed on cores in said system [paragraphs 0008 & 0018]. Thus, Brent teaches a multi-core processor system for executing program code similar to that of Sutardja.
 Brent further teaches the program code includes a user-supplied hint indicative of which processor core of the multi-core computer system the program code should be executed on [tasks include a programmer-supplied indication of a preferred core type or affinity for being executed by said multicore system. paragraphs 0018-0019, 0022], but that the user-supplied hint can be ignored to execute the program code on a core different than the preferred core [paragraphs 0019 & 0022]. In addition, Brent teaches that the user-supplied hint may be indicative of an attribute of the program code to determine performance of the program code [user-supplied preference may indicate that the code may be optimized to execute on particular processors: paragraph 0022]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person
of ordinary skill in the art to employ the user-supplied hint as taught by Brent. One of ordinary skill in the art would have been motivated to do so that a core can be selected to execute a particular program code.
Regarding Claim 2 Sutardja  teaches: the software is to determine the predicted performance of the program code on the second processor core is better than the performance of the program code on the first processor core by profiling [par. [0017] and [0025]] and Brent teaches  program code to generate the user-supplied hint. [[0019] and [0022]]  
Regarding Claim 3 Sutardja  teaches: the software is further to: monitor, subsequent to the migration of execution of the program code to the second processor core, performance of the execution of the program code by the second processor core; [par. [0236]] determine, based on the performance of execution of the program code on the second processor core and the user-supplied hint, whether the performance of the program code by the first processor core is better than the performance of the program code on the second processor core; [[0239]-[0241] various performance metrics] and migrate execution of the program code from the second processor core back to the first processor core in response to a determination that the performance of the program code on the first processor core is better than the performance of the program code on the second processor core. [[0017] and [0025]]  
Regarding Claim 4 Sutardja  teaches: the first processor core is an in-order processor core and the second processor core is an out-of-order processor core.  [[par.0231] processor without parallel pipeline] 
Regarding Claim 5 Sutardja  teaches: the second processor core is an in-order processor core and the first processor core is an out-of-order processor core. [[par.0231] processor without parallel pipeline] 
Regarding Claim 6  Sutardja  teaches: the software is further to power up the second processor core in response to the determination that the predicted performance of the program code on the second processor core is better than the monitored performance of the program code on the first processor core.  [0017]
Regarding Claim 7 Sutardja  teaches: the software is further to power down the first processor core in response to the migration of execution of the program code from the first processor core to the second processor core.  [0017] 
Claims 8 and 15 are having similar limitations to that of the apparatus of claim 1. Accordingly, claims 8 and 15 are rejected under a similar rational as that of claim 1 above. 
Claims 9 and 16 are having similar limitations to that of the apparatus of claim 2.Accordingly, claims 9 and 16 are rejected under a similar rational as that of claim 2 above. 
Claims 10 and 17 are having similar limitations to that of the apparatus of claim 3. Accordingly, claims10 and 17 are rejected under a similar rational as that of claim 3 above. 
Claims 11 and 18 are having similar limitations to that of the apparatus of claim 4. Accordingly, claims11 and 18 arerejected under a similar rational as that of claim 4 above. 
Claims 12 and 19 are having similar limitations to that of the apparatus of claim 5. Accordingly, claims12 and 19 are rejected under a similar rational as that of claim 5 above. 
Claims 13 and 20 are having similar limitations to that of the apparatus of claim 6. Accordingly, claims13 and 20 are rejected under a similar rational as that of claim 6 above. 
Claim 14 is having similar limitations to that of the apparatus of claim 7. Accordingly, claim14 is rejected under a similar rational as that of claim 7 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186